Citation Nr: 1737749	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected residuals of nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Cleveland, Ohio.

This matter was previously before the Board in June 2015 and August 2016 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Obstructive sleep apnea did not have its clinical onset in service, and is not otherwise related to active duty or to a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in March 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  
The Board further observes that this case was most recently remanded in August 2016 in order to obtain additional treatment records and to obtain an additional VA medical opinion.  Thereafter, additional treatment records and a VA medical opinion dated in March 2017 were associated with the Veteran's claims file.  As such, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §  1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Veteran asserts that he has obstructive sleep apnea as a result of his period of active service, to specifically include as secondary to his service-connected residuals of nasal fracture.  

A VA examination report dated in October 2009 shows that the Veteran reported injuring his nose in service in 1984 and having developed obstructive sleep apnea as a result thereof.  Following examination of the Veteran, the diagnosis was deviated nasal septum and sleep apnea.  The examiner concluded that the sleep apnea was not caused by or a result of the deviated nasal septum.  The examiner explained that given that the Veteran had obesity which was clearly associated with sleep apnea, 
nasal septal deviation did not cause sleep apnea.  This opinion was said to have been given after research of available literature.

A VA examination report dated in November 2015 shows that the examiner reviewed the evidence of record and concluded that the Veteran had not had documented sleep disturbance when in service.  Therefore, there was no onset of sleep apnea in service.  The examiner added that as per accepted scientific expertise, sleep apnea is not caused by any event (such as a broken nose).  Sleep apnea was said to occur when the upper airway is temporarily blocked by the tongue which results in difficulty in breathing.  The examiner did not identify any evidence to suggest the Veteran had any such episodes when in service.  The Veteran started coming to the VA Medical Center in Dayton in 1998.  His medical records did not show that he had any concern with his sleep at that time.  The first
note about his snoring was said to have been in 2008.  As such, the examiner concluded that the sleep apnea was not directly caused by service.

In an addendum dated in October 2016, a VA examiner concluded that the Veteran's residuals of nasal fracture, including deviated nasal septum and nasal tenderness, less likely than not aggravated the obstructive sleep apnea beyond its natural progression.  The examiner explained that obstructive sleep apnea was due to apneic episodes noted on sleep study, and not due to nasal septum deviation or nasal fracture.

In an additional addendum dated in March 2017, the VA examiner opined that following a review of the record, VA nasal fracture/deviated septum examination conducted in October 2009 had not shown symptoms of nasal congestion or nasal tenderness.  Therefore, it was less likely than not that the Veteran's obstructive sleep apnea was permanently worsened by the service-connected nasal conditions to include nasal fracture from 1984 and deviated septum.

The medical evidence of record confirms that the Veteran currently has obstructive 
sleep apnea.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  Service treatment records, however, are silent as to the manifestation of any obstructive sleep apnea during active service.  The final question regarding general direct service connection is whether there is a nexus between the Veteran's current disability and service.  As there is no evidence of in-service manifestations of obstructive sleep apnea, there can be no such nexus, and, in fact, no such nexus has been established.

Turning to direct service connection through chronicity, it is clear that chronicity is not applicable in this case.  No chronic disease is shown during service, and the earliest evidence of any obstructive sleep apnea in not until 2008.  This is more than 24 years following separation from active service.   When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of obstructive sleep apnea, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of obstructive sleep apnea) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with obstructive sleep apnea until 2008, and no competent medical evidence linking obstructive sleep apnea to the Veteran's service) outweigh the Veteran's contentions. 

Additionally, service connection on a secondary basis is not established.  Service connection is in effect for the residuals of a nasal injury.  However, an association between this disability and the current obstructive sleep apnea is not shown.  In this regard, the VA examination reports set forth above all determined that it was less likely than not that the obstructive sleep apnea was either caused or aggravated by a service-connected disability.  The opinions were based on the Veteran's medical history and supported by rationale.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claims or otherwise diminish their probative weight.
 
Given the medical evidence against the claim, for the Board to conclude that the Veteran's obstructive sleep apnea was incurred during service or is secondary to a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As such, the Veteran's claim of entitlement to service connection for obstructive sleep apnea must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for obstructive sleep apnea, to include as secondary to service-connected residuals of nasal fracture, is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


